Exhibit 10(h)

[gbtzwjrougan000001.jpg]

LONG TERM INCENTIVE PLAN

ARTICLE 1.  INTRODUCTION.

The Plan was first adopted by the Board on February 11, 1991 and approved by the
Company's stockholders on April 30, 1991.  Amendments to the Plan were approved
by the stockholders in 1997, 2002, 2006, 2011, and 2016.  The Plan was further
amended on December 9, 2019 (the “2019 Amendment”) by action of the Board.  All
past Awards granted or made under the Plan that are intended to constitute
“performance-based compensation” within the meaning of Code Section 162(m) shall
continue to be administered in accordance with their terms and without regard to
the 2019 Amendment. The purpose of the Plan is to promote the long term success
of the Company and the creation of stockholder value by (a) encouraging Key
Employees to focus on critical long range objectives, (b) encouraging the
attraction and retention of Key Employees with exceptional qualifications, and
(c) linking Key Employees directly to stockholder interests through increased
stock ownership.  The Plan seeks to achieve this purpose by providing for Awards
in the form of Restricted Shares, Stock Units, Options (which may constitute
incentive stock options or nonstatutory stock options), stock appreciation
rights, or cash.  The Plan shall be governed by and construed in accordance with
the laws of the State of Washington.

ARTICLE 2.  ADMINISTRATION.





The Plan shall be administered by the Committee.  The Committee shall (a) select
the Key Employees who are to receive Awards under the Plan, (b) determine the
type, number, vesting requirements, and other conditions of such Awards (or
amendments thereto), (c) interpret the Plan, and (d) make all other decisions
relating to the operation of the Plan.  The Committee may adopt such rules or
guidelines as it deems appropriate to implement the Plan.  The Committee's
determinations under the Plan shall be final and binding on all persons.

ARTICLE 3.  SHARES AVAILABLE FOR GRANTS.

Any Common Shares issued pursuant to the Plan may be authorized but unissued
shares or treasury shares.  The aggregate number of Restricted Shares, Stock
Units, SARs, and Options awarded under the Plan shall not exceed 45,562,500,
subject to adjustment pursuant to Article 10.  If any Restricted Shares, Stock
Units, or Options are forfeited or if any Options terminate for any other reason
before being exercised, then the Common Shares covered by such Restricted
Shares, Stock Units or Options shall again become available for Awards under the
Plan.  However, if Options are surrendered upon the exercise of related SARs,
then such Options shall not be restored to the pool available for Awards.  Any
cash-settled dividend equivalents under the Plan shall not be applied against
the number of Restricted Shares, Stock Units, or Options available for Awards,
while any

--

--------------------------------------------------------------------------------

dividend equivalents that are converted into stock-settled Stock Units shall be
applied against such number.

ARTICLE 4.  ELIGIBILITY.

Only Key Employees shall be eligible for designation as Participants.  A Key
Employee who owns more than 10% of the total combined voting power of all
classes of outstanding stock of the Company or any of its Subsidiaries shall not
be eligible for the grant of an ISO unless the requirements set forth in Section
422(c)(5) of the Code are satisfied.

ARTICLE 5.  OPTIONS.







 

5.1

Stock Option Agreement.  Each grant of an Option under the Plan shall be
evidenced by a Stock Option Agreement between the Optionee and the
Company.  Such Option shall be subject to all applicable terms of the Plan and
may be subject to any other terms that are not inconsistent with the Plan.  The
Stock Option Agreement shall specify whether the Option is an ISO or a NSO.  The
provisions of the various Stock Option Agreements entered into under the Plan
need not be identical.

 

5.2

Transferability.  No Option granted under the Plan shall be transferable by the
Optionee other than by will, or by a beneficiary designation executed by the
Optionee and delivered to the Company, or by the laws of descent and
distribution unless the Committee provides otherwise in a nonstatutory stock
option agreement.  An Option may be exercised during the lifetime of the
Optionee only by him or her or by his or her guardian or legal representative
unless the Committee provides otherwise in a nonstatutory Stock Option
Agreement.  No Option or interest therein may be assigned, pledged, or
hypothecated by the Optionee during his or her lifetime, whether by operation of
law or otherwise, or be made subject to execution, attachment or similar
process.

 

5.3

Number of Shares.  Each Stock Option Agreement shall specify the number of
Common Shares subject to the Option, provided that the maximum number of Common
Shares awarded to any Participant in any year shall be 1,265,625 (subject to
adjustment in accordance with Article 10).  The Stock Option Agreement shall
provide for the adjustment of such number including the maximum number in
accordance with Article 10.

 

5.4

Exercise Price.  Each Stock Option Agreement shall specify the Exercise
Price.  The Exercise Price under an Option shall not be less than the closing
price of a Common Share on the date of grant.  Subject to adjustment pursuant to
Article 10, the Exercise Price of outstanding Options fixed by the Committee
shall not be modified.

 

5.5

Exercisability and Term.  Stock options and any SARs granted will vest three (3)
years from the January 1 of the year in which the options are granted and may be
exercised up to ten (10) years after the date of grant subject to the terms of
vesting and exercise set forth in the Stock Option Agreement. Each

--

--------------------------------------------------------------------------------

 

Stock Option Agreement shall specify the date when all or any installment of the
Option is to become exercisable.  A Stock Option Agreement may provide for the
accelerated exercise of the Option in the event of the Optionee's death,
disability or retirement and may provide for expiration of the Option prior to
the end of its term in the event of the termination of the Optionee's
service.  NSOs may also be awarded in combination with Restricted Shares or
Stock Units, and such an Award may provide that the NSOs will not be exercisable
unless the related Restricted Shares or Stock Units are forfeited.

 

5.6

Effect of Change in Control.  The Committee may determine, at the time of
granting an Option or thereafter, that such Option (and any SARs included
therein) shall become fully exercisable as to all Common Shares subject to such
Option if a Change in Control occurs.  If the Committee finds that there is a
reasonable possibility that, within the next six months, a Change in Control
will occur with respect to the Company, then the Committee may determine that
all outstanding Options (and any SARs included therein) shall become fully
exercisable as to all Common Shares subject to such Options.

 

ARTICLE 6.  PAYMENT FOR OPTION SHARES.



 

6.1

General Rule.  The entire Exercise Price of Common Shares issued upon exercise
of Options shall be payable in cash at the time when such Common Shares are
purchased, except as follows:

 

(i)

In the case of an ISO granted under the Plan, payment shall be made only
pursuant to the express provisions of the applicable Stock Option
Agreement.  The Stock Option Agreement may specify that payment may be made in
any form(s) described in this Article 6.

 

(ii)

In the case of an NSO, the Committee may at any time accept payment in any
form(s) described in this Article 6.

 

6.2

Surrender of Stock.  To the extent that this Section 6.2 is applicable, payment
for all or any part of the Exercise Price may be made with Common Shares which
have already been owned by the Optionee. Such Common Shares shall be valued at
their Fair Market Value on the date when the new Common Shares are purchased
under the Plan.

 

6.3

Exercise/Sale.  To the extent that this Section 6.3 is applicable, payment may
be made by the delivery (in a manner prescribed by the Company) of an
irrevocable direction to a securities broker to sell Common Shares and to
deliver all or part of the sales proceeds to the Company in payment of all or
part of the Exercise Price and any withholding taxes.

 

6.4

Exercise/Pledge.  To the extent that this Section 6.4 is applicable, payment may
be made by the delivery (in a manner prescribed by the Company) of an
irrevocable direction to pledge Common Shares to a securities broker or lender,
as security for a loan, and to deliver all or part of the loan proceeds

--

--------------------------------------------------------------------------------

 

to the Company in payment of all or part of the Exercise Price and any
withholding taxes.

 

6.5

Promissory Note.  To the extent that this Section 6.5 is applicable, payment for
all or any part of the Exercise Price may be made with a full-recourse
promissory note; provided that the par value of newly issued Common Shares must
be paid in lawful money of the U.S. at the time when such Common Shares are
purchased.

 

6.6

Other Forms of Payment.  To the extent that this Section 6.6 is applicable,
payment may be made in any other manner that is consistent with applicable laws,
regulations, and rules.

ARTICLE 7.  STOCK APPRECIATION RIGHTS.



 

7.1

Grant of SARs.  Each Option granted under the Plan may include a SAR.  The
maximum number of SARs that may be awarded to any Participant in any year shall
be 1,265,625 (subject to adjustment in accordance with Article 10).  Such SAR
shall entitle the Optionee (or any person having the right to exercise the
Option after the Optionee’s death) to surrender to the Company, unexercised, all
or any part of that portion of the Option which then is exercisable and to
receive from the Company Common Shares or cash, or a combination of Common
Shares and cash, as the Committee shall determine.  If a SAR is exercised, the
number of Common Shares remaining subject to the related Option shall be reduced
accordingly, and vice versa.  The amount of cash and/or the Fair Market Value of
Common Shares received upon exercise of a SAR shall, in the aggregate, be equal
to the amount by which the Fair Market Value (on the date of surrender) of the
Common Shares subject to the surrendered portion of the Option exceeds the
Exercise Price.  In no event shall any SAR be exercised if such Fair Market
Value does not exceed the Exercise Price.  A SAR may be included in an ISO only
at the time of grant but may be included in a NSO at the time of grant or at any
subsequent time.

 

7.2

Exercise of SARs.  A SAR may be exercised to the extent that the Option in which
it is included is exercisable, subject to any restrictions imposed by Rule 16b‑3
under the Exchange Act (as amended from time to time).  If, on the date when an
Option expires, the Exercise Price under such Option is less than the Fair
Market Value on such date but any portion of such Option has not been exercised
or surrendered, then any SAR included in such Option shall automatically be
deemed to be exercised as of such date with respect to such portion.  An Option
granted under the Plan may provide that it will be exercisable as a SAR only in
the event of a Change in Control.

ARTICLE 8.  RESTRICTED SHARES AND STOCK UNITS.



 

8.1

Time, Amount, and Form of Awards.  Awards under the Plan may be granted in the
form of Restricted Shares, in the form of Stock Units, or in any combination of
both.  Restricted Shares or Stock Units may also be awarded in combination with
NSOs, and such an Award may provide that the

--

--------------------------------------------------------------------------------

 

Restricted Shares or Stock Units will be forfeited in the event that the related
NSOs are exercised.  The maximum number of Restricted Shares and/or Stock Units
awarded to any Participant in any year shall be 450,000 (subject to adjustment
in accordance with Article 10).  

 

8.2

Performance Based Awards.  The Committee will establish a performance goal or
goals (“Performance Goal”) for each Award not later than the 90th day of the
Award Year to which the Award relates; provided, however, that the Committee may
establish or amend goals after the first 90 days for new hires or to reflect
significant changes in a participant’s responsibilities.  The period for each
Performance Goal will commence on January 1 and end on December 31 of such year
(the “Performance Period”).  Performance Goals for this purpose will be based on
objective criteria specifically defined by the Committee on a Company, business
unit or peer group comparison basis, which may include or exclude specified
items of an unusual or nonrecurring nature and are based on one or more of the
following: earnings per share, net income, return on assets,  return on sales,
return on capital, return on equity, return on revenue, cash flow, cost
reduction, total shareholder return, economic value added, cash flow return on
investment, and cash value added. The Committee may also establish performance
goals based on subjective and/or objective criteria relating to leadership or
strategic objectives at the Company or business unit level, which may include or
exclude specified items of an unusual or non-recurring nature.

The Committee, in its sole discretion, may reduce or eliminate any Award
otherwise earned based on an assessment of individual performance, but in no
event may any such reduction result in an increase of the Award payable to any
other Participant.  The Committee shall determine the amount of any such
reduction by taking into account such factors as it deems relevant including,
without limitation: (a) performance against other financial or strategic
objectives; (b) its subjective assessment of the executive’s overall performance
for the year; and (c) prevailing levels of total compensation among similar
companies.

 

8.3

Evaluation and Vesting Conditions. Within 60 days after the end of the
Performance Period, the Committee will certify in writing whether the
Performance Goal has been achieved.

For each Award of Restricted Shares or Stock Units, one-fourth shall vest on the
first day of the month following the date of such certification, and an
additional one-fourth on each succeeding first of January, so as to be 100%
vested on the third January 1 following the certification.   Such Award may
provide for accelerated vesting in the event of the Participant's death,
disability, or retirement.  The Committee may determine, at any time, that such
Award shall become fully vested if a Change in Control occurs.

 

8.4

Form and Time of Settlement of Stock Units.  Settlement of vested Stock Units
may be made in the form of cash, in the form of Common Shares, or in any
combination of both.  Methods of converting Stock Units into cash may include
(without limitation) a method based on the average Fair Market

--

--------------------------------------------------------------------------------

 

Value of Common Shares over a series of trading days.  Vested Stock Units may be
settled in a lump sum or in installments.  The distribution may occur or
commence when all vesting conditions applicable to the Stock Units have been
satisfied or have lapsed, or it may be deferred to any later date consistent
with the requirements of Section 409A of the Code if subject to Section 409A of
the Code.  The amount of a deferred distribution may be increased by an interest
factor or by dividend equivalents.  Until an Award of Stock Units is settled,
the number of such Stock Units shall be subject to adjustment pursuant to
Article 10.

 

8.5

Death of Recipient.  Any Stock Units Award that becomes payable after the
recipient's death shall be distributed to the recipient's beneficiary or
beneficiaries.  Each recipient of a Stock Units Award under the Plan shall
designate one or more beneficiaries for this purpose by filing the prescribed
form with the Company.  A beneficiary designation may be changed by filing the
prescribed form with the Company at any time before the Award recipient's
death.  If no beneficiary was designated or if no designated beneficiary
survives the Award recipient, then any Stock Units Award that becomes payable
after the recipient's death shall be distributed to the recipient's estate.

 

8.6

Creditors' Rights.  A holder of Stock Units shall have no rights other than
those of a general creditor of the Company.  Stock Units represent an unfunded
and unsecured obligation of the Company, subject to the terms and conditions of
the applicable Stock Award Agreement.

ARTICLE 9.  VOTING AND DIVIDEND RIGHTS.



 

9.1

Restricted Shares.  The holders of Restricted Shares awarded under the Plan
shall have the same voting, dividend, and other rights as the Company's other
stockholders.  Cash dividends on Restricted Shares reinvested in additional
Restricted Shares and any stock dividends paid on Restricted Shares shall be
subject to the same conditions and restrictions as the Award with respect to
which the dividends were paid.  Such additional Restricted Shares attributable
to cash dividends that are reinvested shall reduce the number of Common Shares
available under Article 3.

 

9.2

Stock Units.  The holders of Stock Units shall have no voting rights.  Prior to
settlement or forfeiture, any Stock Unit awarded under the Plan shall carry with
it a right to dividend equivalents.  Such right entitles the holder to be
credited with an amount equal to all cash dividends paid on one Common Share
while the Stock Unit is outstanding.  Dividend equivalents may be converted into
additional Stock Units.  Settlement of dividend equivalents may be made in the
form of cash, in the form of Common Shares, or in a combination of both.  Prior
to distribution, any dividend equivalents which are not paid shall be subject to
the same conditions and restrictions as the Stock Units to which they attach.

ARTICLE 10.  PROTECTION AGAINST DILUTION.



--

--------------------------------------------------------------------------------

 

10.1

Adjustments.  In the event of a subdivision of the outstanding Common Shares, a
declaration of a dividend payable in Common Shares, a declaration of a dividend
payable in a form other than Common Shares in an amount that has a material
effect on the price of Common Shares, a combination or consolidation of the
outstanding Common Shares (by reclassification or otherwise) into a lesser
number of Common Shares, a recapitalization, a divestiture spin-off or a similar
occurrence, the Committee shall make appropriate and proportionate adjustments
in one or more of (a) the number, kind and/or class of shares available for
future Awards under Article 3, (b) the number, kind and/or class of shares
covered by an outstanding Award, (c) the Exercise Price under each outstanding
Option and SAR, or (d) the per person per year limitations on Awards under the
Plan. Except as provided in this Article 10, a Participant shall have no rights
by reason of any issue by the Company of stock of any class or securities
convertible into stock of any class, any subdivision or consolidation of shares
of stock of any class, the payment of any stock dividend or any other increase
or decrease in the number of shares of stock of any class.

 

10.2

Reorganizations.  In the event that the Company is a party to a merger or other
reorganization, outstanding Options, Restricted Shares, and Stock Units shall be
subject to the agreement of merger or reorganization.  Such agreement may
provide, without limitation, for the assumption of outstanding Awards by the
surviving corporation or its parent, for their continuation by the Company (if
the Company is a surviving corporation), for accelerated vesting, or for
settlement in cash.

ARTICLE 11.  LONG TERM PERFORMANCE CASH AWARDS.



 

11.1

The Committee may grant long term performance cash awards to any Participant in
its sole discretion.  Payment of cash awards will be based on the attainment of
specified performance goals over a designated performance period in excess of
one year.  Performance goals for this purpose will be based on objective
criteria specifically defined by the Committee on a Company, business unit or
peer group comparison basis, which may include or exclude specified items of an
unusual or nonrecurring nature and are based on one or more of the following:
earnings per share, net income, return on assets, return on sales, return on
capital, return on equity, return on revenue, cash flow, cost reduction, total
shareholder return, economic value added, cash flow return on investment, and
cash value added. The Committee may also establish performance goals based on
subjective and/or objective criteria relating to leadership or strategic
objectives at the Company or business unit level, which may include or exclude
specified items of an unusual or non-recurring nature.

 

11.2

The Committee, in its sole discretion, may reduce or eliminate any award
otherwise earned based on an assessment of individual performance, but in no
event may any such reduction result in an increase of the award payable to any
other Participant.  The Committee shall determine the amount of any such
reduction by taking into account such factors as it deems relevant including,
without limitation: (a) performance against other financial or

--

--------------------------------------------------------------------------------

 

strategic objectives; (b) its subjective assessment of the executive’s overall
performance for the year; and (c) prevailing levels of total compensation among
similar companies.  The maximum amount that may be paid to any eligible
Participant in any year with respect to a long term performance cash award is
$7,000,000.

 

11.3

If a Change of Control occurs, each Participant will be entitled to the maximum
prorated award based on the number of full or partial months completed prior to
the Change of Control during the performance period in which the Change of
Control occurs.  Each Participant shall be entitled to be paid the sums in his
deferred income and/or stock account on the earliest date permitted by law.  

 

11.4

The Company may grant long term performance awards under other plans or programs
consistent with the limitations described in Article 11.  Such awards and all
stock units credited under the Company's Deferred Incentive Compensation Plan
and Deferred Compensation Plan may be settled in the form of Common Shares
issued under this Plan.  Such Common Shares shall be treated for all purposes
under the Plan like Common Shares issued in settlement of Stock Units and shall
reduce the number of Common Shares available under Article 3.  

 

11.5

The Committee may permit the deferral of any award and may permit payment on
deferrals to be made in cash or shares of Common Stock subject to rules and
procedures it may establish which shall comply with Section 409A of the Code for
deferrals subject to Section 409A of the Code.  These rules may include
provisions for crediting dividend equivalents on deferred stock unit accounts
and crediting interest on deferred cash accounts.

ARTICLE 12.  LIMITATION ON RIGHTS.



 

12.1

Employment Rights. Neither the Plan nor any Award granted under the Plan shall
be deemed to give any individual a right to remain an employee of the Company or
a Subsidiary.  The Company and its Subsidiaries reserve the right to terminate
the service of any employee at any time, with or without cause, subject only to
a written employment agreement (if any).

 

12.2

Stockholders' Rights.  A Participant shall have no dividend rights, voting
rights, or other rights as a stockholder with respect to any Common Shares
covered by his or her Award prior to the issuance of the stock, except as
expressly provided in Section 9.1.  No adjustment shall be made for cash
dividends or other rights for which the record date is prior to the date when
such certificate is issued, except as expressly provided in Articles 8, 9, and
10.

 

12.3

Regulatory Requirements.  Any other provision of the Plan notwithstanding, the
obligation of the Company to issue Common Shares under the Plan shall be subject
to all applicable laws, rules and regulations, and such approval by any
regulatory body as may be required.  The Company reserves the right to

--

--------------------------------------------------------------------------------

 

restrict, in whole or in part, the delivery of Common Shares pursuant to any
Award prior to the satisfaction of all legal requirements relating to the
issuance of such Common Shares, to their registration, qualification or listing,
or to an exemption from registration, qualification or listing.

 

12.4

Repricing, Exchange, or Cash-Out Prohibited. Except as permitted in Article 10
above:

 

(i)

no reduction in the Exercise Price of any Award is permitted;

 

(ii)

no previously granted Award may be exchanged for another Award with a lower
Exercise Price; and

 

(iii)

no previously granted Award whose Exercise Price is higher than the Fair Market
Value of Company stock may be cancelled in exchange for cash or another Award.  

ARTICLE 13.  WITHHOLDING TAXES.



 

13.1

General.  To the extent required by applicable federal, state, local, or foreign
law, the recipient of any payment or distribution under the Plan shall make
arrangements satisfactory to the Company for the satisfaction of any withholding
tax obligations that arise by reason of the receipt or vesting of such payment
or distribution.  The Company shall not be required to issue any Common Shares
or make any cash payment under the Plan until such obligations are satisfied.

 

13.2

Share Withholding.  The Committee may permit the recipient of any payment or
distribution under the Plan to satisfy his or her minimum tax withholding
obligations by having the Company withhold a portion of any Common Shares that
otherwise would be issued to him or her or by surrendering a portion of any
Common Shares that previously were issued to him or her.  Such Common Shares
shall be valued at their Fair Market Value on the date when taxes otherwise
would be withheld in cash.  Any payment of taxes by assigning Common Shares to
the Company may be subject to restrictions, including any restrictions required
by rules of the Securities and Exchange Commission.

ARTICLE 14.  ASSIGNMENT OR TRANSFER OF AWARDS.

Except as provided in Article 13 and Section 5.2, any Award granted under the
Plan shall not be anticipated, assigned, attached, garnished, optioned,
transferred, or made subject to any creditor's process, whether voluntarily,
involuntarily, or by operation of law.  Any act in violation of this Article 14
shall be void.  However, this Article 14 shall not preclude a Participant from
designating a beneficiary who will receive any undistributed Awards in the event
of the Participant's death, nor shall it preclude a transfer by will or by the
laws of descent and distribution.  In addition, neither this Article 14 nor any
other provision of the Plan shall preclude a Participant from transferring or
assigning Restricted Shares or Stock Units to (a) the trustee of a trust that is
revocable by such Participant

--

--------------------------------------------------------------------------------

alone, both at the time of the transfer or assignment and at all times
thereafter prior to such Participant's death, or (b) the trustee of any other
trust to the extent approved in advance by the Committee in writing.  A transfer
or assignment of Restricted Shares or Stock Units from such trustee to any
person other than such Participant shall be permitted only to the extent
approved in advance by the Committee in writing, and Restricted Shares or Stock
Units held by such trustee shall be subject to all of the conditions and
restrictions set forth in the Plan and in the applicable Stock Award Agreement,
as if such trustee were a party to such Agreement.

ARTICLE 15. EFFECT OF MATERIAL RESTATEMENTS

The Board, in its sole discretion may recover all or part of an award under the
Plan if it determines that all of the following have occurred:

 

(i)

Any Award under the Plan has been received by a Section 16 Officer or former
Section 16 Officer of the Company;

 

(ii)

The Section 16 Officer engaged in fraud that caused or substantially contributed
to material restatement of the Company’s financial statements; and

 

(iii)

The Award was based in whole or in part on financial results that were
subsequently subject to the material restatement.

ARTICLE 16.  FUTURE OF THE PLAN.







 

16.1

Term of the Plan.  The Plan shall remain in effect until it is terminated under
Section 16.2, except that no ISOs shall be granted after December 6, 2020.

 

16.2

Amendment or Termination.  The Board may, at any time and for any reason, amend
or terminate the Plan.  An amendment of the Plan shall be subject to the
approval of the Company's stockholders only to the extent required by applicable
laws, regulations, or rules.  No Awards shall be granted under the Plan after
the termination thereof.  The termination of the Plan, or any amendment thereof,
shall not affect any Award previously granted under the Plan.

ARTICLE 17.  DEFINITIONS.



 

17.1

"Award" means any award of an Option (with or without a related SAR), a
Restricted Share, a Stock Unit or a long term performance cash award under the
Plan.

 

17.2

"Award Year" means a fiscal year with respect to which an Award may be granted.

 

17.3

"Board" means the Company's Board of Directors.

 

17.4

"Change in Control" means the occurrence of any of the following events unless
otherwise defined in any Stock Award Agreement or Stock Option

--

--------------------------------------------------------------------------------

 

Agreement.  The change in control requirements identified in regulations
implementing Section 409A(e)(2) of the Code will prevail over any conflicting
provisions of subsections (i) to (iv) below for those nonqualified deferred
compensation plans governed by Section 409A of the Code:

 

(i)

The acquisition by any individual, entity or group (within the meaning of
Sections 13(d)(3) or 14(d)(2) of the Exchange Act) (a "Person") of beneficial
ownership (within the meaning of Rule 13d-3 promulgated under the Exchange Act)
of 15% or more of either (i) the then outstanding Common Shares (the
"Outstanding Company Common Stock") or (ii) the combined voting power of the
then outstanding voting securities of the Company entitled to vote generally in
the election of directors (the "Outstanding Company Voting Securities");
provided, however, that the following acquisitions shall not constitute a Change
in Control: (i) any acquisition directly from the Company, (ii) any acquisition
by the Company, (iii) any acquisition by an employee benefit plan (or related
trust) sponsored or maintained by the Company or any corporation controlled by
the Company, (iv) any acquisition by the natural children and grandchildren of
Paul Pigott and Theiline McCone Pigott (the "Immediate Pigott Family"), any
trust or foundation to which any of the foregoing has transferred or may
transfer securities of the Company, the trusts at Bank America Corporation or
its successor, holding outstanding Common Shares for descendants of Paul Pigott
and Theiline McCone Pigott, any trust established for the primary benefit of any
member of the Immediate Pigott Family or any of their respective heirs or
legatees, any trust of which any member of the Immediate Pigott Family serves as
a trustee (or any affiliate or associate (within the meaning of Rule 12b-2
promulgated under the Exchange Act) of any of the foregoing) (the "Exempted
Interests"), or (e) any acquisition by any corporation pursuant to a transaction
described in clauses (A), (B) and (C) of subsection (iii) below;

 

(ii)

Individuals who, as of the date this Plan is approved by the Company's
stockholders, constitute the Board (the "Incumbent Board") cease for any reason
to constitute at least a majority of the Board; provided, however, that any
individual becoming a director subsequent to the date hereof whose nomination
for election by the Company's stockholders was approved by a vote of at least a
majority of the directors then comprising the Incumbent Board shall be
considered as though such individual were a member of the Incumbent Board, but
excluding, for this purpose, any such individual whose initial assumption of
office occurs as a result of an actual or threatened election contest with
respect to the election or removal of directors or other actual or threatened
solicitation of proxies or consents by or on behalf of a Person other than the
Board;

 

(iii)

The consummation of a reorganization, merger, share exchange, or consolidation
(a "Business Combination"), in each case unless, following such Business
Combination, (A) all or substantially all of the individuals and entities who
were the beneficial owners, respectively, of the Outstanding Company Common
Stock and Outstanding Company Voting Securities immediately prior to such
Business Combination beneficially

--

--------------------------------------------------------------------------------

 

own, directly or indirectly, more than 85% of, respectively, the then
outstanding Common Shares and the combined voting power of the then outstanding
voting securities entitled to vote generally in the election of directors, as
the case may be, of the corporation resulting from such Business Combination
(including, without limitation, a corporation which as a result of such
transaction owns the Company through one or more subsidiaries) in substantially
the same proportions as their ownership, immediately prior to such Business
Combination, of the Outstanding Company Common Stock and Outstanding Company
Voting Securities, as the case may be, (B) no Person (excluding (1) any employee
benefit plan (or related trust) of the Company or such corporation resulting
from such Business Combination or (2) the Exempted Interests) beneficially owns,
directly or indirectly, 15% or more of, respectively, the then outstanding
shares of common stock of the corporation resulting from such Business
Combination or the combined voting power of the then outstanding voting
securities of such corporation except to the extent that such ownership existed
prior to the Business Combination and (C) at least a majority of the members of
the board of directors of the corporation resulting from such Business
Combination were members of the Incumbent Board at the time of the execution of
the initial agreement, or of the action of the Board, providing for such
Business Combination; or

 

(iv)

The consummation of (A) a complete liquidation or dissolution of the Company or
(B) the sale or other disposition of all or substantially all of the Company’s
assets, other than to a corporation with respect to which, following such sale
or other disposition, (1) more than 85% of, respectively, the then outstanding
shares of common stock of such corporation and the combined voting power of the
then outstanding voting securities of such corporation entitled to vote
generally in the election of directors is then beneficially owned, directly or
indirectly, by all or substantially all of the individuals and entities who were
the beneficial owners, respectively, of the Outstanding Company Common Stock and
Outstanding Company Voting Securities immediately prior to such sale or other
disposition in substantially the same proportion as their ownership, immediately
prior to such sale or other disposition, of the Outstanding Company Common Stock
and Outstanding Company Voting Securities, as the case may be, (2) less than 15%
of, respectively, the then outstanding shares of common stock of such
corporation and the combined voting power of the then outstanding voting
securities of such corporation entitled to vote generally in the election of
directors is then beneficially owned, directly or indirectly, by any Person
(excluding (x) any employee benefit plan (or related trust) of the Company or
such corporation or (y) the Exempted Interests), except to the extent that such
Person owned 15% or more of the Outstanding Company Common Stock or Outstanding
Company Voting Securities prior to the sale or disposition, and (3) at least a
majority of the members of the board of directors of such corporation were
members of the Incumbent Board at the time of the execution of the initial
agreement, or of the action of the Board, providing for such sale or

--

--------------------------------------------------------------------------------

 

other disposition of assets of the Company or were elected, appointed or
nominated by the Board.

 



 

 

17.5

“Code” means the Internal Revenue Code of 1986, as amended.

 

17.6

“Committee” means the Compensation Committee of the Board.

 

17.7

“Common Share” means one share of the common stock of the Company.

 

17.8

“Company” means PACCAR Inc, a Delaware corporation.

 

17.9

"Exchange Act" means the Securities Exchange Act of 1934, as amended.

 

17.10

"Exercise Price" means the amount for which one Common Share may be purchased
upon exercise of an Option, as specified in the applicable Stock Option
Agreement.

 

17.11

"Fair Market Value" shall mean the closing price of a Common Share on the
trading day immediately preceding the date in question.

 

17.12

"ISO" means an incentive stock option described in Section 422(b) of the Code.

 

17.13

"Key Employee" means a key common law employee of the Company or of a
Subsidiary, as determined by the Committee.

 

17.14

"NSO" means an employee stock option not described in sections 422 through 424
of the Code.

 

17.15

"Option" means an ISO or NSO granted under the Plan and entitling the holder to
purchase one Common Share.

 

17.16

"Optionee" means an individual or estate who holds an Option.

 

17.17

"Participant" means an individual or estate who holds an Award.

 

17.18

"Plan" means this PACCAR Inc Long Term Incentive Plan, as it may be amended from
time to time.

 

17.19

"Restricted Share" means a Common Share awarded under the Plan.

 

17.20

"SAR" means a stock appreciation right granted under the Plan.

 

17.21

“Section 16 Officer” means an executive officer as defined in section 16 of the
Exchange Act.

 

17.22

"Stock Award Agreement" means the agreement between the Company and the
recipient of a Restricted Share or Stock Unit which contains the terms,
conditions, and restrictions pertaining to such Restricted Share or Stock Unit.

--

--------------------------------------------------------------------------------

 

17.23

"Stock Option Agreement" means the agreement between the Company and an Optionee
which contains the terms, conditions, and restrictions pertaining to his or her
Option.

 

17.24

"Stock Unit" means a bookkeeping entry representing the equivalent of one Common
Share awarded under the Plan.

 

17.25

"Subsidiary" means an entity in which the Company directly or indirectly owns a
majority of all classes of outstanding equity.

ARTICLE 18.  EXECUTION.

To record the amendment and restatement of the Plan by the Board, the Company
has caused its duly authorized officer to affix the corporate name and seal
hereto.

 

--